          Case 1:20-mj-08655-UA Document 17 Filed 05/21/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 United States of America
                                                              Deferred Prosecution Agreement
                     v.
                                                                                   20 Mag. 8655
 Christine Kelly,

                               Defendant.


TO: CHRISTINE KELLY

        On August 14, 2020, a United States Magistrate Judge in the Southern District of New
York issued a Complaint charging you with three counts of cyberstalking, in violation of Title 18,
United States Code, Sections 2261A(2) and 2. However, after a thorough investigation it has been
determined that the interest of the United States and your own interest will best be served by
deferring prosecution in this District. Prosecution will be deferred during the term of your good
behavior and satisfactory compliance with the terms of this agreement for the period of fifteen
months from the signing of this agreement, with the possibility of early termination after a period
of twelve months from the signing of this agreement, at the discretion of the United States
Attorney. The terms and conditions constituting your good behavior and satisfactory compliance
are as follows:

   (1) You shall refrain from violation of any law (federal, state and local). You shall
   immediately contact your U.S. Pretrial Services Officer if arrested or questioned by a law-
   enforcement officer.

   (2) You shall associate only with law-abiding persons.

   (3) You shall work regularly at a lawful occupation and/or regularly attend school and support
   your legal dependents, if any, to the best of your ability. When out of work or not attending
   school you shall notify your supervising U.S. Pretrial Services Officer at once. You shall
   consult him or her prior to job and school changes.

   (4) Your travel is restricted to the Northern District of Illinois and the Eastern District of
   Wisconsin. All other travel must be approved in advance by Pretrial Services.

   (5) You shall notify your supervising U.S. Pretrial Services Officer immediately of any change
   in your place of residence.

   (6) You shall follow your supervising U.S. Pretrial Services Officer’s instructions and advice.

   (7) You shall report to your supervising U.S. Pretrial Services Officer as directed.
            Case 1:20-mj-08655-UA Document 17 Filed 05/21/21 Page 2 of 4




        As a further condition you hereby consent to disclosure, by any federal, state or local
government agency, or by any medical or mental health provider, to the U.S. Pretrial Services
Officer supervising your case, of such medical and treatment records as may be requested by the
U.S. Pretrial Services Officer to evaluate deferral of prosecution in this case. You further agree
that you will execute any additional consent forms that any such agency or provider may require
to release such information.

Special conditions are as follows:

   (1) You shall submit to a mental health evaluation and treatment as directed by your U.S.
   Pretrial Services Officer.

   (2) You shall take any prescribed medications in accordance with the instructions of your
   mental health treatment provider(s).

   (3) You shall not use devices capable of connecting to the Internet, with exceptions for medical
   or other specific identifiable needs in the discretion of your U.S. Pretrial Services Officer.

   (4) You shall have no contact with the following victims and witnesses in this case, including
   directly causing or encouraging anyone else to contact such victims and witnesses, except with
   the permission of your U.S. Pretrial Services Officer:

       a.   Abloh, Virgil
       b.   Braun, Scooter
       c.   Dezzutti, Anthony
       d.   Dezzutti, Brianne
       e.   Dezzutti, Terry
       f.   Jasper, Ibn
       g.   Johnson, Mark
       h.   Macklovitch, Alain ("DJ A-Trak")
       i.   Margulis, Arianna
       j.   Nguyen Romulus, Tracy
       k.   Rutberg, Daniel
       l.   Rutberg, Elon
       m.   Rutberg, Joan
       n.   Rutberg, Ron
       o.   Sabbat, Luka
       p.   Seekings, Mark
       q.   Sterk, Kevin
       r.   West, Kanye
       s.   Wong, Jenn
       t.   Alison Brod employees
       u.   Bertelsmann employees
       v.   CAA employees
       w.   Elite World employees
                                                                                           07.29.2012
           Case 1:20-mj-08655-UA Document 17 Filed 05/21/21 Page 3 of 4




       x. Kanye West employees
       y. Kiehls employees
       z. L’Oreal employees
       aa. Make-a-Wish employees
       bb. Penguin Group or Penguin Random House employees
       cc. Planned Parenthood employees
       dd. The Society Management employees
       ee. Thompson Literary employees

        The United States Attorney may at any time revoke or modify any condition of this
provisional release or change the period of such supervision. The United States Attorney may
discharge you from supervision at any time. The United States Attorney may at any time proceed
with the prosecution for this offense should the United States Attorney, in his or her sole discretion,
deem such action advisable.

        If upon completion of your supervision a written report from your supervising U.S. Pretrial
Services Officer is received to the effect that you have complied with all the rules, regulations and
conditions and special conditions applicable to your deferred prosecution, no further prosecution
will be instituted in this District for the above offense.

Dated: New York, New York
       May 4, 2021


                                                           AUDREY STRAUSS
                                                           United States Attorney for the
                                                           Southern District of New York



                                                    By:    _____/s/_______________________
                                                           Kaylan E. Lasky
                                                           Assistant United States Attorney
                                                           Tel.: 212-637-2315




                                                                                               07.29.2012
          Case 1:20-mj-08655-UA Document 17 Filed 05/21/21 Page 4 of 4




        The undersigned hereby consents to the foregoing and expressly waives any and all rights
to a speedy trial pursuant to the Sixth Amendment to the United States Constitution, the Speedy
Trial Act, 18 U.S.C. §§3161 et seq., and any other pertinent provisions, and consents to the
adjournment of all pending proceedings in this case. The undersigned further waives the
applicable statute of limitations with respect to any prosecution that is not time-barred on the date
that this agreement is signed. It is the intent of this provision to toll the applicable statute of
limitations during the pendency of the deferred prosecution.


Dated: New York, New York
           13 2021
       May __,




/s/ Sylvie Levine
____________________________                               /s/ Christine Kelly
                                                          ____________________________
Sylvie Levine, Esq.                                       Christine Kelly
Attorney for Defendant                                    Defendant


       Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution of the defendant is deferred pursuant to this agreement is hereby
approved.

Dated: New York, New York
       May 14
           __, 2021


                                                          ____________________________
                                                          United States Magistrate Judge


       The undersigned hereby consents to the foregoing and will accept supervision of the
above-named defendant on the conditions set forth herein.



Dated: New York, New York
       May 14, 2021


                                                          ____________________________
                                                          Courtney DeFeo
                                                          ============
                                                          United States Pretrial Services Officer

                                                                                             07.29.2012
